PER CURIAM.
None of these men was an election officer. After careful examination of the proofs, we are of opinion that the evidence did not warrant the conviction in the case of any of them, and the judgments against them below are therefore reversed.
Supplemental Opinion.
Approving as we do of the Government’s view that no good purpose would be sub-served by pressing for a change of the Court’s previous decision in this case, the said decision is hereby restated and the Clerk is instructed to enter a new order reversing the judgment.